ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2014/0004626) in view of Schulz et al. (2002/0132561),
In reference to claims 1 and 12, Xu et al. teaches a method of polishing a semiconductor wafer with a wafer polishing system, the wafer polishing system including a preheating system and a polishing head, the preheating system including a heater, 308, the polishing head including a polishing pad, 214, the method comprising heating a fluid, 302, to a first predetermined temperature with the heater, (pp 0047), applying the fluid to the polishing pad, rotating the polishing pad such that the fluid covers the polishing pad, (Xu the Examiner notes that Xu teaches delivering deionized water to the polishing surface, for several seconds prior to the initiation of the polishing step, pp 0047, therefore the fluid is present on the polishing surface when the polishing step starts, and thus when the pad is rotated, the centripetal force will spread the fluid to cover the pad, especially since the presence of the fluid on the pad is what is raising the temperature of the pad to the target temperature), wherein the fluid increases a polishing pad temperature to a second predetermined temperature, placing the wafer in the wafer polishing system; and polishing the wafer with the polishing pad, pp 0047).
In reference to claims 2 and 17, wherein the first predetermined temperature is calculated based on the second predetermined temperature and the polishing pad temperature, (pp 0046).
In reference to claims 4 and 5, wherein applying the fluid to the polishing pad includes channeling the first fluid to the polishing pad for a predetermined time and further comprising varying the predetermined time based on a = measured temperature of the polishing pad, (pp 0047, Xu et al teaches supplying the fluid to the polishing surface for the amount of time that it takes for the polishing surface to reach the target temperature).
In reference to claim 6, wherein the fluid includes deionized water. (pp 0047).
In reference to claim 7, wherein the fluid is substantially free of silicon dioxide, (pp 0047);
In reference to claim 8, further comprising controlling a flow rate of the fluid with a flow controller, (pp 0055).
In reference to cliam 9, further comprising using a heater to heat the fluid to the first predetermined temperature, (pp 0047).
In reference to claim 10, further comprising varying a flow rate of the fluid using a flow controller based on a measured temperature of the polishing pad. (pp 0055).
In reference to claim 11, further comprising varying a temperature of the fluid based on a measured temperature of the polishing pad, (pp 0055).
In reference to claim 13, further comprising channeling a second fluid, 256, to the polishing pad, (pp 0046).
In reference to claim 14, wherein the second fluid comprises a slurry. (pp 0046).
In reference to claim 15, wherein friction between the polishing pad, the wafer, and the slurry maintains the polishing pad temperature at the second predetermined temperature, (pp 0048-0049),
In reference to claim 16, Xu et al. also teaches a wafer polishing system for polishing a semiconductor wafer, the wafer polishing system comprising a polishing head comprising a polishing pad, 214, and a preheating system for preheating the polishing pad, the preheating system comprising a heater, 308, for heating a fluid,302, to a first predetermined temperature, wherein the preheating system channels the fluid to the polishing pad, and the fluid raises a polishing pad temperature to a second predetermined temperature, (pp 0047).
In reference to claim 19, wherein the preheating system further comprises a polishing pad temperature sensor, 266, for measuring a polishing pad temperature, (pp 0041).
In reference to claim 20, wherein the preheating system further comprises a flow controller, 278,280, for controlling a flow rate of the fluid, (pp 0054).

Xu et al. teaches all the limitations of the claims except for channeling the fluid through a fluid distribution tube defined in a plate attached to the polishing pad and wherein the polishing pad temperature is maintained between 42 °C and 43 °C.
Schultz et al. teaches channeling fluid through a fluid distribution tube, 260, defined in a plate, 102, attached to a polishing pad, 104, (pp 0038, fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool Xu et al. with a fluid distribution tube defined in the plate, as taught by Schultz et al, in order to provide for an alternate method of delivering the fluid to the polishing pad, since it is well known to supply fluids to a polishing surface of a CMP by either any over the surface supply source or a supply source that comes through the platen in order to reach the polishing surface and since the modification would not provide a different effect or outcome in reference to the polishing system
It would have been further obvious to provide the tool with the polishing pad temperature being maintained between 42 °C and 43 °C, since Xu teaches that high removal rates can give rise to higher temperatures (greater than 70°C) and also teaches the desire to lower temperatures due to many benefits including maintaining slurry component integrity for proper surface passivation, lowering the risk of negative defect performance such as Cu line corrosion, lowering reaction rates for Rs control, maintaining pad surface properties such as asperity, and maintaining adhesive integrity (pp 0022 and 0023). Xu additionally teaches target values, e.g. 50 degree Celsius or less or a range that is lower than a certain chosen value such as being less than 50 degrees (pp 0059). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Xu et al. with the polishing pad temperature is maintained between 42 °C and 43 °C since Xu teaches the general conditions and desirability of temperatures in this general range and since it has been held that where the general conditions of the claim are disclosed in the prior art discovering the optimum or workable ranges merely involves routine skill in the art. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as modified by Schultz et al. in further view of KR20190058939.
Xu et al. as modified by Schultz et al. teaches all the limitations of the claims except for wherein rotating the polishing pad such that the fluid covers the polishing pad is performed prior to placing the wafer in the wafer polishing system and polishing the wafer with the polishing pad.
KR20190058939 teaches the method step of rotating the polishing pad such that the fluid covers the polishing pad is performed prior to placing the wafer in the wafer polishing system and polishing the wafer with the polishing pad, (the Examiner has provided the translated text being relied upon that was provided by Google Patents… A polishing pad having the polishing pad bonded thereto, and a rotating portion for rotating the polishing pad by rotating the polishing pad,Wherein the rotating portion rotates the polishing pad at a rotational speed such that the polishing pad rotates at a slower rotational speed while supplying the temperature adjusting fluid to the polishing surface in comparison with the rotational speed at which the polishing head rotates the polishing pad while polishing the substrate.
 Accordingly, the chemical mechanical polishing method according to the present invention is a method of directly controlling the temperature of the polishing surface 21 using a temperature control fluid, and then indirectly adjusting the temperature of the unheated slurry using the polishing surface 21 . The step S20 of adjusting the temperature of the slurry may be performed by flowing the slurry so that the slurry stored in the slurry storage part 120 is supplied to the polishing surface 21 immediately without temperature control.
Next, the substrate is polished (S30). This step (S30) may be performed by polishing the substrate using a slurry whose temperature is controlled according to the temperature of the polishing surface (21). The step of polishing the substrate (S30) may be performed by rotating the substrate while pressing the substrate toward the polishing pad (2) while the polishing head (3) contacts the surface of the substrate with the polishing pad have. In this case, the rotation unit 30 can rotate the polishing pad 2.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Xu et al. as modified by Schultz et al. with the step of rotating the polishing pad such that the fluid covers the polishing pad is performed prior to placing the wafer in the wafer polishing system and polishing the wafer with the polishing pad, as taught by KR20190058939, in order to provide for the fluid to have completely covered and heated the polishing pad to a desired consistent temperature before the polishing step, in order to more efficiently control the temperature of the pad during the polishing method, which enhances the uniformity of the polishing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17,19 and 20 have been considered but are moot based on new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 14, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723